Citation Nr: 1223542	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left Achilles tendon disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinent part, denied entitlement to service connection for a left Achilles tendon condition.  

The Board remanded the claim in January 2010 and September 2011 for additional development.  


FINDING OF FACT

A current left Achilles disability began during active service.  


CONCLUSION OF LAW

The criteria for service connection for a left Achilles disability, namely left Achilles tendonitis, have been met.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. § 3.304 (2011).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current left Achilles tendon disability pre-existed service and was aggravated therein.  Specifically, he has asserted that he injured his left Achilles tendon when he stepped on a broken bottle at the age of 12 and that he subsequently underwent surgical repair of the tendon.  The left Achilles tendon was asymptomatic until service, where he reported that he was diagnosed with left Achilles tendonitis.  

The record clearly demonstrates a current disability, inasmuch as there have been diagnoses of left Achilles tendonitis subsequent to the time the Veteran filed his claim.  Additionally, a September 2010 X-ray demonstrates thickening of the mid Achilles tendon posteriorly with numerous pieces of metal suture material within the Achilles consistent with previous repair.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

To rebut the presumption of soundness, the provisions of 38 U.S.C.A. § 1111 require clear and unmistakable evidence of both a preexisting condition and that the condition was not aggravated in service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran was accepted and enrolled for service and the induction examination did not reveal any left Achilles tendon disability.  The presumption of soundness, therefore, applies.  

However, by the Veteran's own account, his left Achilles tendon disability pre-existed service.  His competent reports of a left Achilles tendon injury prior to service provide evidence of pre-existence.  Other than the lack of findings at service entrance, there is no evidence to the contrary.  Moreover, the September 2010 X-ray which confirmed that the tendon was previously repaired provided additional evidence supporting pre-existence as the only reported surgery was prior to service.  Hence, the evidence is clear and unmistakable that there was a pre-existing disability.

The evidence is not clear and unmistakable on the question of aggravation.  In this regard, the Veteran reported that the left Achilles tendon disability had not been symptomatic in the years prior to service, but became symptomatic during service.  He has written that he was diagnosed as having left Achilles tendonitis in service, and was placed on a permanent profile.  

While the Veteran elected not to have a separation examination and available service treatment records do not document his reported treatment and diagnosis during service, his statements have been consistent and are considered to be credible.  

In short, the record does not demonstrate that his left Achilles tendon injury was not aggravated during service and so the record does not contain the clear and unmistakable evidence needed to rebut the presumption of soundness.

The Veteran has consistently reported that his left Achilles tendon disability began or became symptomatic during service and that he was diagnosed with left Achilles tendonitis during service.  He has also reported during regular VA treatment and during VA examinations connected with his claim for service connection that his current left Achilles tendon symptoms began during service and had continued since.  

The Veteran is competent to report such symptoms and when they began.  The Board finds his statements regarding the onset and continuity of symptomatology to be consistent and credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the Veteran's reports are sufficient to establish an in-service injury and a continuity of symptomatology since discharge.  

A September 2010 VA examiner concluded that it was less likely than not that the left Achilles tendonitis was caused by or a result of service, that it clearly and unmistakably existed prior to service, and clearly and unmistakably underwent no increase in severity in service.  As noted in the Board's September 2011 remand, the examiner did not provide a rationale for the opinions rendered and did not consider the Veteran's reports of in-service incurrence and continuity of symptomatology.  Cf. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the examination was inadequate and of little probative value in determining the etiology of the Veteran's current disability.  

A second VA examination was provided in October 2011; however, this examination and opinion was also inadequate.  The examiner did not provide an opinion regarding direct service connection or whether the Achilles tendon disability clearly and unmistakably pre-existed, and was not aggravated in, service.  Instead, the examiner provided only an opinion as to whether the Achilles tendon disability was aggravated by a service connected disability.  This opinion is of no probative value in assessing the issues raised with regard to the Veteran's claim.

The most probative evidence consists of the Veteran's reports of symptoms beginning in service and continuing since.  Based on the forgoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for a left Achilles tendon disability, namely left Achilles tendonitis, is warranted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for left Achilles tendonitis is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


